Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-8, 15, 17-19, 21, 23-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 3, the recited “wherein a plurality of partition couplers are provided for coplanar coupling at least one first partition member above a shelf member, and at least one second partition member below said shelf member” is vague and indefinite as to whether “at least one first partition member” or “at least one second partition member” is referring to additional partition members or the same partition member recited in claim 1 from which claim 3 depends.  Additionally, it is also not clear whether “a shelf member” above is referring to the same “shelf member” recited in line 2 of claim 3.  Claims 4, 6-8, 15, 17-19, 21, 23-27, and 29 are also rejected since they are respectively dependent from rejected claim 3.  Additionally, regarding claim 8, “studs of a comer coupler, studs of wall couplers, studs of first partition members, and studs of second partition member” lack proper antecedent basis. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Japanese Publication (JP 3131011 U)  to TOKAI RIKEN (herein referred to as Riken).  Regarding claim 1, Riken discloses a modular furniture system comprising a frame assembly and a shelf assembly (fig.1, fig.2); the frame assembly comprising a right side wall (right side plate 21A), a left side wall (left side plate 21B), a top wall (top plate 22) and a bottom wall (bottom plate 23); a corner coupler (comer block 36) disposed at corners of the furniture system and articulating neighboring ends of frame walls (fig.9); the shelf assembly comprising at least one partition member (partition plates 26A, 26B) articulated at least at one end to one of the top wall and the bottom wall; and a plurality of wall couplers (38, figure 13) configured for coupling at least an end of the at least one partition member (26A, 26B) to a respective wall (fig.13).
Regarding claim 2, Riken discloses further discloses that the frame assembly is a closed, right angled (Riken discloses:"main body of the storage 1 includes a pair of left and right side plates"), polygonal frame (fig.1, fig.6, Riken discloses: "at the four comers of the above-described square frame shape”).
Regarding claim 3, the modular furniture system of claim 1, Riken further discloses that the shelf assembly further comprises at least one shelf member (25, figure 6) extending between and articulated to the right side wall and the left side wall, and wherein the at least one partition member is articulated at least at one end to the at least one shelf member (partition plates 26A, 26B); and wherein ends of the at least one shelf member are coupled to the respective walls by the plurality of wall couplers (connecting pin 38, coupling hole 39); and wherein a plurality of partition couplers are provided for coplanar coupling at least one first partition member above a shelf member, and at least one second partition member below said shelf member (fig.6).
Regarding claim 23, Riken discloses further discloses that the partition coupler is configured for coplanar coupling at least one first partition member above a shelf member, and at least one second partition member below said shelf member (fig.6; Riken discloses: "The connection structure between the partition plate 26A and the shelf plate 25 is the same as described above. The connection structure between the lower
partition plate 26B, the shelf plate 25, and the bottom plate 23 is also the same as described above").
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, 10, 12, 13, 15, 17-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication (JP 3131011 U to TOKAI RIKEN herein referred to as Riken) in view of Klopfenstein (US Publication no. 2015023759).  Riken disclosed all the claimed features of applicant’s device as discussed above.
Regarding claim 4, Klopfenstein, which is in the same field of fastening panel or boards to a supporting structure, discloses that at least one of the right side wall, the left side wall, the top wall, the bottom wall, the shelve members and the partition members (Riken: fig.6) are made of extruded polymeric material (Klopfenstein: paragraph [0035]). It would have been obvious to one of ordinary skilled in the art to made the walls, shelve members and partition members of Riken from extruded polymeric material as such material is old and well-known in the art as taught by Klopfenstein. Furthermore, Klopfenstein further discloses that the articulation arrangement is configured as a coupling groove extending along at least a portion of a stiffening rod, said coupling groove (32, figure 2) configured with two arresting shoulders, facing each other (extending walls 30), and configured for arresting a locking boss of a wall coupler (90, fig.2, fig.19).    In view of Riken, it would have been obvious to one of ordinary skilled in the art to incorporate an articulation arrangement of Klopfenstein into the system of Riken, thereby, arriving the subject matter of claim 4.
Regarding claim 6, Riken further discloses that the right side wall, the left side wall, the top wall, the bottom wall, the shelve members and the partition members are hollow boards (Riken: abstract, hollow body 32) of extruded polymeric material (Klopfenstein : paragraph [0035]), configured with a plurality of longitudinally disposed remforcing ribs (Riken: 31).
Regarding claim 7, Riken further discloses that the reinforcing ribs are symmetrically spaced apart from one another and are parallelly disposed, and extending perpendicular between inside surfaces of the board (abstract, Riken recites: "Each insertion part 36b, 36c is arranged corresponding to the plurality of reinforcing ribs 31 described above, and has a plurality of valley parts 36d sandwiching the reinforcing ribs 31 there between").
Regarding claim 8, Riken further discloses that at least some of the reinforcing ribs (31), together with inside faces of the board, give rise to a rectangular clamping space (figures 6-9) configured for snugly receiving at least one of: studs (36b) of a comer coupler, studs of wall couplers, studs of first partition members, and studs of second partition member (fig.6).
Regarding claim 10, the modular furniture system of claim 1, Riken discloses wherein at least a pair of stiffening rods (34, figure 8) parallelly extend through walls of the frame assembly, for increasing the bending stiffness thereof and for articulating the wall couplers (couplers of 6, figure 6) thereto. the stiffening rods (34) being disposed within the clamping space (figure 8) .  
Regarding claim 12, the modular furniture system of claim 10, in the Riken and Klopfenstein combination above, Klopfenstein further teaches that the stiffening rods (14) are made of extruded material (paragraph [0035]).
Regarding claim 13, the modular furniture system of claim 12, Klopfenstein further discloses that the stiffening rods (14) have at least one articulation arrangement configured for articulating a wall coupler thereto (fig.2, fig.19);  the articulation arrangement is configured as a coupling groove (32, figure 2) extending along at least a portion of a stiffening rod (14), said coupling groove (32, figure 2) configured with two arresting shoulders, facing each other (extending walls 30), and configured for arresting a locking boss of a wall coupler (90, fig.2, fig.19).
Regarding claim 15, Riken discloses wherein articulating a side wall to a top wall and a bottom wall, respectively, is facilitated by a corner coupler (36, figure 6) comprising side wall stud projections (36b, figure 6) and base wall stud projections (36c) disposed at a right angle with respect to said side wall stud projections, said side wall stud projections and base wall stud projections configured to be snugly received within clamping spaces of the boards (21A, 22, figure 2) , wherein the frame assembly is reinforced by fasteners (37, figure 6) extending through the corner coupler and into the respective side walls and base walls of the frame assembly (figure 6).  
Regarding claim 17, the modular furniture system of claim 15, Rikens discloses wherein openings (figure 11) at an outside surface of the corner coupler facilitate articulating a coupler element (31) thereto, configured for attaching the furniture system to a support wall or to a neighboring furniture item.  
Regarding claim 18, the modular furniture system of claim 15, Rikens discloses wherein the corner coupler (36, figure 6) is configured with a first face articulated to and abutting an end face of a first frame wall (22), and a second face articulated to and abutting an end face of a neighboring, second frame wall (21A or 21B), said first face and said second face disposed at a right angle.  
Regarding claim 19, in the Riken and Klopfenstein combination above, Riken further discloses that the wall coupler is configured for coupling ends of the at least one shelf member to the right side wall and left side wall, respectively, and ends of a partition member to a respective top wall and bottom wall (fig.6).  Klopfenstein further teaches that the right side wall, the left side wall, the top wall, the bottom wall, the shelve members and the partition members are hollow boards (Riken: fig.6), and the wall coupler comprises a body portion configured for snug accommodation within clamping spaces of the boards and a T-shaped engaging head (Klopfenstein: T-end surface118) configured for engagement by arresting shoulders of a coupling groove of a reinforcing rod extending through the boards (Klopfenstein: fig.2).
Regarding claim 21, Klopfenstein further discloses that the wall coupler comprises a body portion configured for snug accommodation within a clamping space of the board and a T-shaped engaging head (fig 2, T-end surface118) configured for engagement by arresting shoulders of a coupling groove of a reinforcing rod (fig.2).
Regarding claims 22, Klopfenstein further discloses that the wall couplers are configured as cylindrical projections (projections 70, cylindrical surfaces72) adapted for snug fitting into an opening of a wall (440).
Claims 24-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication (JP 3131011 U to TOKAI RIKEN herein referred to as Riken) in view of WO 2014203906 to NIFCO INC (herein referred to as “Nifco”) .  Riken disclosed all the claimed features of applicant’s device as discussed above.
Regarding claims 24, Nifco, which is in the same field of fastening panel or boards to a supporting structure, discloses that the partition coupler comprises a male member and a female member coaxially couplable with one another through an intermediate board clamping portion, and wherein one of the male member and female member is configured to upright project from a first surface of a shelf member, and the other one of the male member and female member is configured to upright project from a second surface of a shelf member (fig.3, Nifco recites: "The setting tool of present embodiment is made up of female part Cf and male parts Cm, under the state making a side of two parts Cm, Cf be fixed on the such mounted object P of the body panels"). It would have been obvious to one of ordinary skilled in the art to modify the system of Riken by incorporating an articulation arrangement of Nifco into the system of Riken for holding members above and below the shelf panel as taught to be desirable by Nifco, thereby, arriving the subject matter of claim 24.
Regarding claims 25, Nifco further discloses that the male member and the female member of the partition coupler are couplable with one another by a bayonet coupling (abstract, fig.1, fig.2).
Regarding claims 26, Nifco further discloses that the bayonet coupling comprises a plug member (inserting portion 5) extending from one of the male member (male member Cm) and the female member (female member Cf) and fitted with at least one laterally projecting locking lug (engaging portion 50), configured for coaxial arresting within a cup shaped portion (receiving portion 2) of the other one of the male member and the female member, which is configured with an axial insertion path and arresting recesses (case of the engaging portion 20) for snapingly arresting the at least one locking lug (fig.2).
Regarding claims 27,  Nifco further discloses that the intermediate board clamping portion is cylindrical (cylindrical shaft 31) and has a nominal diameter corresponding with an opening extending through the at least one shelf member (hole Pa). 
Regarding claims 29, Nifco further discloses that one or both of the male member and the female member is configured with a fastener bore intersecting a longitudinal coupling axis of the partition couple (fig.1 Nifco recites: "Fixing part 3 is configured to the sectional outline shape in the direction orthogonal with this axle to do rectangularity”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate couplers for structural frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc